Macomber, J.,
(dissenting.) It does not seem to me that the testimony of the plaintiff and of Louis Cirker was incompetent. Assuming—without discussing the question—that it would not be admissible by way of establishing a reparation of the premises, and thus inferentially establish the original charge of negligence against the defendant, there is a'view of the case which *676renders the evidence competent. It tended to establish the fact that the defendant, having provided and having at hand materials to make the platform of the station safe and secure, did not use them. If I understand the argument of the counsel for the respondent aright, that is all that is claimed for the evidence, and all that the jury were asked to derive from it. If putting the sand upon the platform had rendered it safe, it was the duty of the defendant’s employes to use it; and the fact that they understood well that it was necessary to apply that material, or some other, at certain times in the winter, is established sufficiently enough by the evidence that they had obtained and had on hand for that purpose such facilities. Though evidence of making repairs after an accident may not be admissible to establish the fact of actual negligence, yet such evidence is often received incidentally. For instance, in Morrell v. Peck, 88 N. Y. 398, the erection of a railing after an accident was held to be admissible in evidence to show possession by the highway commissioners of sufficient funds. In Sewell v. City of Cohoes, 75 N. Y. 45, the passage of a resolution of the common council after the accident, directing the removal of a bridge, was held to be competent as tending to show that the defendant exercised authority and control over the strip of land. Even in Dale v. Railroad Co., 73 N. Y. 468, where the inadmissibility of such evidence to establish negligence is most strongly asserted, the court say; “The ease is not analogous to those in which evidence has been admitted of the repairing of a road immediately after an accident. In such a case, the making of the repairs may be regarded as some evidence that they were needed, and consequently that the road was out of repair.” See, also, the same principle asserted in Haney v. Railroad Co., 19 Hun, 559, and Westfall v. Railway Co., 5 Hun, 75; while in De Forest v. City of Utica, 69 N. Y. 615, the accident occurred Saturday evening, and the court held it not to be error to admit evidence showing the condition of the walk on the next Monday. The evidence was also admissible, as being merely descriptive of the condition of the premises, and byway of fortifying the recollection of the witnesses. The sanding of the ice followed so soon upon the accident that naturally the time when it was done, whether before or after the accident, might easily have been deemed to be in dispute. Suppose witnesses in behalf of the defendant had testified that in point of fact the sand had been put on the ice before the plaintiff slipped, could it be successfully claimed that the plaintiff could not show that such repairs were made after the accident, in order to strengthen and explain the force and truth of his previous testimony? 27o more than this has been done in this case. The witnesses simply say, in substance, that when they went forward the ice was slippery, and when they came back it was not, because it had been sanded. In my opinion, the judgment should be affirmed.